Citation Nr: 0815394	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-17 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death, for the purpose of receiving DIC under the 
provisions of 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.L.
ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946, including service in World War II.  The 
veteran died in December 2005, and the appellant is his 
surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1310.  The appellant perfected a 
timely appeal of this determination and additionally 
contended that she should be entitled to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The Board has rephrased 
the issues listed on the title page to better reflect the 
claims currently on appeal.

The appellant testified at a video conference hearing before 
the undersigned Veterans Law Judge in August 2007.  A 
transcript of that hearing is associated with the claims 
file.

In April 2008, for good cause shown, the Board advanced the 
appellant's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.
REMAND

In cases where a veteran's death was not service-connected, a 
benefits-eligible surviving spouse may receive DIC if the 
veteran was in receipt of or entitled to receive 
compensation, at the time of his death, for a service-
connected disability that was rated totally disabling, if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  A veteran was 
"entitled to receive" if he filed a claim for disability 
compensation during his lifetime, and would have received 
total disability compensation at the time of death for a 
service-connected disability rated totally disabling for 10 
or more years immediately preceding death, but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the veteran's lifetime.  38 C.F.R. § 
3.22(b).

In the instant appeal, the veteran was service-connected at a 
combined schedular rating of 100 percent from February 12, 
1946 to December 12, 1946.  From December 13, 1957 to August 
11, 1997, he was service-connected at a combined schedular 
rating of 80 percent.  In a March 1998 rating decision, the 
RO determined that the veteran should once again be service-
connected at a combined schedular rating of 100 percent, 
beginning on August 12, 1997 (the date upon which the veteran 
filed a formal claim for increased compensation based on 
unemployability).  The veteran passed away in December 2005.  
Therefore, immediately preceding his death, he had been rated 
as totally disabled (100 percent) for 8 years.

During the Video Board hearing in August 2007, the veteran's 
wife (the appellant) and son (W.L.) emphasized that the 
veteran's physical condition had not improved since 1946 
(when he was initially rated as 100 percent disabled), but 
that his rating had been reduced to 80 percent on December 
13, 1957, because he had rejoined the workforce.  See Video 
Board Hearing Transcript at pages 5-9.  Specifically, W.L. 
testified that, in 1990, the veteran's physical condition was 
the same as it was in 1946 (i.e., 100 percent disabling).  
See id. at page 9.  In light of this, the appellant and her 
representative asked the presiding Veterans Law Judge to 
consider all possible bases for establishing the 10-year 
duration requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22.  See id. at pages 9-10, 14.  The Board notes that one 
such way to establish the duration requirement is to file a 
claim for CUE as outlined above.  See 38 U.S.C.A. § 1318(b); 
see also 38 C.F.R. § 3.22(b).

A thorough review of the claims file has revealed that, on 
March 12, 1990, the veteran's son (W.H.H.) wrote a letter to 
his Congressman (Rep. N.J.R.) that raised a claim of 
entitlement to an increased rating for the veteran's service-
connected disabilities, to include a total rating based upon 
individual unemployability (TDIU).  On April 18, 1990, the 
veteran himself executed a written authorization to release 
any relevant information to Rep. N.J.R. concerning this 
claim.  On April 26, 1990, Rep. N.J.R. referred the veteran's 
request for assistance to VA's Director at the Huntington RO.  
The RO received all three of the aforementioned 
communications on April 27, 1990.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2007).  Such informal claim must identify the 
benefit sought.  Id.  Because the March 12, 1990 letter was 
written by the veteran's son (acting as "next friend" of 
the veteran), submitted to the RO by a Member of Congress, 
and served to identify the benefit sought, the Board has 
determined that it meets the definition of an informal 
request for increase and should have been accepted as a 
claim.  See id.

However, the RO failed to adjudicate the 1990 informal claim 
of entitlement to an increased rating for the veteran's 
service-connected disabilities, to include TDIU.  Because the 
RO failed to act upon the veteran's 1990 claim for increase, 
to include a TDIU rating, such failure serves as the basis 
for a specific allegation of CUE with regard to the effective 
date assigned for the combined 100 percent schedular rating 
awarded in the RO's prior final March 1998 rating decision, 
for the purpose of establishing the 10-year duration 
requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22. .  
See Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 
2005) (holding that a challenge to prior final VA decisions 
is properly made by moving to revise those decisions on the 
basis that VA's failure to consider an informal claim was 
CUE, and assertion of CUE constitutes a distinct claim), 
citing Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (VA's failure to consider a TDIU claim is properly 
challenged through a CUE motion).

Because a finding of CUE in the prior final March 1998 rating 
decision could render moot the claim of entitlement to DIC 
under 38 U.S.C.A. § 1318 as well as the claim of entitlement 
to service connection for the cause of the veteran's death 
(for the purpose of receiving DIC under 38 U.S.C.A. § 1310), 
the Board finds that the CUE claim is inextricably 
intertwined with the two claims on appeal.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  Because the CUE issue is inextricably 
intertwined with the other two issues, the case must remanded 
for initial RO adjudication of the CUE matter.  See Huston v. 
Principi, 18 Vet. App. 395 (2004).

Therefore, on remand, the RO should adjudicate the newly 
raised claim for CUE.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should determine whether the 
March 1998 rating decision, which 
granted a 100 percent total disability 
rating for the veteran, with an 
effective date of August 12, 1997 (date 
of formal claim) rather than April 27, 
1990 (date of informal claim), contains 
clear and unmistakable error (CUE).  
Thereafter, the appellant and her 
representative should be provided with 
written notice of the determination, 
and they must be provided with notice 
of the appellant's right of appeal.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, or if a timely notice of 
disagreement is received with respect to any additional issue 
raised on behalf of the appellant, then the RO should furnish 
a statement of the case and/or a supplemental statement of 
the case on all issues in appellate status, and the appellant 
and her representative should be provided an opportunity to 
respond in accordance with applicable statutes and 
regulations.  The case should then be returned to the Board 
for further appellate review, if otherwise in order.

By this remand, the Board intimates no opinion, either 
factual or legal, as to the final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

